TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00323-CV


                               Elizabeth S. Schleuter, Appellant

                                                 v.

                               J. Hudson Schleuter, Sr., Appellee

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT,
      NO. FM504032, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Elizabeth S. Schleuter filed her notice of appeal on June 8, 2006. On July

21, 2006, this Court received notice from the official court reporter that Schleuter had not paid or

made arrangements to pay for the reporter’s record. The Travis County District Clerk’s office

informed this Court on August 4, 2006, that Schleuter had not paid or made arrangements to pay

for the clerk’s record. The clerk’s record has not been filed. On August 4, 2006, the Clerk of this

Court sent notice to Schleuter that this appeal would be dismissed for want of prosecution if she

did not submit a status report to this Court by August 14, 2006. To date, Schleuter has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 37.3(b).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: September 13, 2006